            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 1 of 8 Page ID #:5544

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-00278-ODW-24

 Defendant           Douglas Henry Gonzalez                                  Social Security No. 4         3   9   5
 akas:   Silly                                                               (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     Sept.    13   2021

  COUNSEL                                                              Paul W Blake , Jr , panel
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 21: 21:841(a)(1),(b)(1)(A)(viii) POSSESSION WITH INTENT TO DISTRIBUTE AND DISTRIBUTION OF
          CONTROLLED SUBSTANCES
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
                     120 months on Count 21 of the Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years under
the following terms and conditions:


              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and Second Amended General Order 20-04.


              2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                 submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                 thereafter, not to exceed eight tests per month, as directed by the Probation Officer.




CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
              Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 2 of 8 Page ID #:5545

 USA vs.      Douglas Henry Gonzalez                                  Docket No.:   CR 17-00278-ODW-24

              3. The defendant shall participate in an outpatient substance abuse treatment and counseling program
                 that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The
                 defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                 medications during the period of supervision.




         4.          During the course of supervision, the Probation Officer, with the agreement of the defendant and
                     defense counsel, may place the defendant in a residential drug treatment program approved by
                     the U.S. Probation and Pretrial Services Office for treatment of narcotic addiction or drug
                     dependency, which may include counseling and testing, to determine if the defendant has
                     reverted to the use of drugs. The defendant shall reside in the treatment program until discharged
                     by the Program Director and Probation Officer.

         5.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                     ordered treatment to the aftercare contractors during the period of community supervision. The
                     defendant shall provide payment and proof of payment as directed by the Probation Officer. If
                     the defendant has no ability to pay, no payment shall be required.



         6.          During the period of community supervision, the defendant shall pay the special assessment in
                     accordance with this judgment's orders pertaining to such payment.


         7.          The defendant shall cooperate in the collection of a DNA sample from himself.


         8.          The defendant shall not associate with anyone known to the defendant to be a member of the
                     MS-13 Gang and others known to the defendant to be participants in the MS-13 Gang's criminal
                     activities, with the exception of the defendant's family members. The defendant may not wear,
                     display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes,
                     or any other clothing that defendant knows evidence affiliation with the MS-13 Gang, and may
                     not display any signs or gestures that defendant knows evidence affiliation with the MS-13
                     Gang.


         9.          As directed by the Probation Officer, the defendant shall not be present in any area known to the
                     defendant to be a location where members of the MS-13 Gang meet or assemble.




CR-104 (wpd 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 3 of 8 Page ID #:5546

 USA vs.     Douglas Henry Gonzalez                              Docket No.:   CR 17-00278-ODW-24

         10.     The defendant shall submit the defendant's person, property, house, residence, vehicle, papers,
         computers, cell phones, other electronic communications or data storage devices or media, email
         accounts, social media accounts, cloud storage accounts, or other areas under the defendant's control, to
         a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit
         to a search may be grounds for revocation. The defendant shall warn any other occupants that the
         premises may be subject to searches pursuant to this condition. Any search pursuant to this condition
         will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
         defendant has violated a condition of his supervision and that the areas to be searched contain evidence
         of this violation.


         The Court recommends defendant to participate in the 500-hour RDAP.

         The Court recommends defendant to be housed at a Southern California facility.

         The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
         substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
         dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
         without the consent of this Court.

         Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than
         necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in
         determining the particular sentence to be imposed, shall consider -

         The nature and circumstances of the offense and the history and characteristics of the defendant;
         2.     The need for the sentence imposed --
                a.     To reflect the seriousness of the offense; to promote respect for the law, and to provide just
         punishment for the offense;
                b.     To afford adequate deterrence to future criminal conduct;
                c.     To protect the public from further crimes of the defendant; and
                d.     To provide the defendant with needed educational correctional treatment in the most effective
                     manner.
         3.     The kinds of sentences available;
         4.     The guideline sentencing range;
         5.     The need to avoid unwarranted sentence disparities among defendants with similar records who have
         been found guilty of similar conduct.




CR-104 (wpd 12/20)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3
            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 4 of 8 Page ID #:5547

 USA vs.     Douglas Henry Gonzalez                                Docket No.:   CR 17-00278-ODW-24




           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
           Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
           the conditions of supervision, reduce or extend the period of supervision, and at any time during the
           supervision period or within the maximum period permitted by law, may issue a warrant and revoke
           supervision for a violation occurring during the supervision period.




              September 13, 2021
              Date                                               U. S. District Judge
           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
           Marshal or other qualified officer.

                                                                 Clerk, U.S. District Court



            September 13, 2021                      By           Sheila English /s/
            Filed Date                                           Deputy Clerk



           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                        STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                        While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                          Page 4
            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 5 of 8 Page ID #:5548
           1.   The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
                local crime;                                                         engaged in criminal activity and must not knowingly associate
           2.   The defendant must report to the probation office in the             with any person convicted of a felony unless granted
                federal judicial district of residence within 72 hours of            permission to do so by the probation officer. This condition
                imposition of a sentence of probation or release from                will not apply to intimate family members, unless the court
                imprisonment, unless otherwise directed by the probation             has completed an individualized review and has determined
                officer;                                                             that the restriction is necessary for protection of the
           3.   The defendant must report to the probation office as                 community or rehabilitation;
                instructed by the court or probation officer;                  10.   The defendant must refrain from excessive use of alcohol and
           4.   The defendant must not knowingly leave the judicial                  must not purchase, possess, use, distribute, or administer any
                district without first receiving the permission of the court         narcotic or other controlled substance, or any paraphernalia
                or probation officer;                                                related to such substances, except as prescribed by a
           5.   The defendant must answer truthfully the inquiries of the            physician;
                probation officer, unless legitimately asserting his or her    11.   The defendant must notify the probation officer within 72
                Fifth Amendment right against self-incrimination as to               hours of being arrested or questioned by a law enforcement
                new criminal conduct;                                                officer;
           6.   The defendant must reside at a location approved by the        12.   For felony cases, the defendant must not possess a firearm,
                probation officer and must notify the probation officer at           ammunition, destructive device, or any other dangerous
                least 10 days before any anticipated change or within 72             weapon;
                hours of an unanticipated change in residence or persons       13.   The defendant must not act or enter into any agreement with
                living in defendant’s residence;                                     a law enforcement agency to act as an informant or source
           7.   The defendant must permit the probation officer to                   without the permission of the court;
                contact him or her at any time at home or elsewhere and        14.   The defendant must follow the instructions of the probation
                must permit confiscation of any contraband prohibited by             officer to implement the orders of the court, afford adequate
                law or the terms of supervision and observed in plain                deterrence from criminal conduct, protect the public from
                view by the probation officer;                                       further crimes of the defendant; and provide the defendant
           8.   The defendant must work at a lawful occupation unless                with needed educational or vocational training, medical care,
                excused by the probation officer for schooling, training,            or other correctional treatment in the most effective manner.
                or other acceptable reasons and must notify the probation
                officer at least ten days before any change in
                employment or within 72 hours of an unanticipated
                change;




CR-104 (wpd 12/20)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5
            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 6 of 8 Page ID #:5549
 USA vs.     Douglas Henry Gonzalez                                     Docket No.:   CR 17-00278-ODW-24


             The defendant must also comply with the following special conditions (set forth below).

            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
           SANCTIONS

                   The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
           interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
           judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency
           under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
           offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid
           by certified check or money order made payable to “Clerk, U.S. District Court.” Each certified check or
           money order must include the case name and number. Payments must be delivered to:

                     United States District Court, Central District of California
                     Attn: Fiscal Department
                     255 East Temple Street, Room 1178
                     Los Angeles, CA 90012

           or such other address as the Court may in future direct.

                   If all or any portion of a fine or restitution ordered remains unpaid after the termination of
           supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C.
           § 3613.

                   The defendant must notify the United States Attorney within thirty (30) days of any change in the
           defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
           paid in full. 18 U.S.C. § 3612(b)(l)(F).

                   The defendant must notify the Court (through the Probation Office) and the United States Attorney of
           any material change in the defendant’s economic circumstances that might affect the defendant’s ability to
           pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification
           from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
           manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and
           for probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                          1. Special assessments under 18 U.S.C. § 3013;
                          2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
           before the United
                               States is paid):
                                  Non-federal victims (individual and corporate),
                                  Providers of compensation to non-federal victims,
                                  The United States as victim;
                          3. Fine;
                          4. Community restitution, under 18 U.S.C. § 3663(c); and
                          5. Other penalties and costs.

             CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                           SANCTIONS

                    As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
           signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release
           authorizing their disclosure and (3) an accurate financial statement, with supporting documentation as to all
           assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 6
             Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 7 of 8 Page ID #:5550
 USA vs.      Douglas Henry Gonzalez                                  Docket No.:    CR 17-00278-ODW-24




                                                                RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                              to
            Defendant noted on
            appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                              to
      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
                Commitment.
                                                                    United States Marshal


                                                       By
                      Date                                          Deputy Marshal



                                                            CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
            on file in my office, and in my legal custody.
                                                                    Clerk, U.S. District Court


                                                       By
                      Filed Date                                    Deputy Clerk




                                           FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
           supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

                  These conditions have been read to me. I fully understand the conditions and have been provided a
           copy of them.


                     (Signed)
                            Defendant                                            Date
CR-104 (wpd 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                          Page 7
            Case 2:17-cr-00278-ODW Document 1196 Filed 09/13/21 Page 8 of 8 Page ID #:5551
 USA vs.     Douglas Henry Gonzalez                              Docket No.:   CR 17-00278-ODW-24




                         U. S. Probation Officer/Designated Witness                Date




CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                      Page 8
